Sheldon, J.
The only questions now pressed in this ease arise upon the defendant’s exceptions to the refusal of the court at his trial to give certain instructions asked for by him. He has not however argued his eleventh request, that upon all the evidence he must be acquitted. Plainly this instruction could not have been given. Commonwealth v. Warren, 161 Mass. 281.
The exceptions do not purport to set out all the instructions that were given; those that are stated were full, accurate and well adapted to secure the defendant’s rights. They required the Commonwealth to show that the place was kept and controlled by the defendant; that at least some part of it was kept by him and was actually used for some substantial period of time for the purpose of unlawful gaming, and was commonly *387resorted to for this purpose; and all the essential elements of the offence charged in the complaint were stated. In our opinion, all of the requests to which he was entitled were given in substance. Commonwealth v. Kerrissey, 141 Mass. 110. Commonwealth v. Coleman, 184 Mass. 198. Commonwealth v. Smith, 166 Mass. 370. Commonwealth v. Blankinship, 165 Mass. 40. There is nothing in Commonwealth v. Stahl, 7 Allen, 304, or Commonwealth v. Leavitt, 12 Allen, 179, to help the defendant.

Exceptions overruled.